DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	In the response filed 4/15/21, applicant argued the limitations of claim 3 are shown in Fig 2J. Fig 2J was not elected by applicant (Fig 2H was elected) in the response to the election/restriction filed 12/11/20. Therefore, claim 3 is withdrawn from consideration as being directed to a non-elected embodiment.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 states “the process fluid” in line 2. This should be “the working fluid” as in claim 1 at the last paragraph.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-10, 12-13, and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 states: “the guide vanes being exchangeable by exchanging the stator flange for a different stator flange having a different configuration of guide vanes attached thereto”. There appears to be no support for these limitations in the specification as filed. Therefore, these limitations are considered new matter. Applicant's remarks filed 4/15/21 (see last paragraph of page 8) appear to confirm the lack of support in the specification as filed for these limitations.
Dependent claims are rejected based on their dependency to claim 1.
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, 12-13, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the guide vanes being exchangeable by exchanging the stator flange for a different stator flange having a different configuration of guide vanes attached thereto”.
Firstly, it is unclear if the claim is physically requiring the existence of “a different stator flange”, or not. There appears to be no reference to a “different stator flange” in applicant’s specification as filed. 
Secondly, claim 1 is an apparatus claim. The intended scope of claim 1 is unclear because the limitations above appear to be directed toward a method step wherein “exchanging the stator flange for a different stator flange having a different configuration of guide vanes attached thereto” is claimed. Since the limitations above would require the user his/her self to perform a method step of “exchanging the stator flange for a different stator flange”, the claim is indefinite as per MPEP 2173.05(p) [“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph”].  
Claim 7 states "wherein the rotor is supported axially and radially on the fixed shaft by a single, one way thrust bearing". It appears applicant is claiming only a single bearing, a one way thrust bearing, is used to support the rotor. However, it is unclear how the rotor can be supported without a radial bearing. Paragraph 0063 of the application as filed indicates a combined radial and one-way thrust bearing is used. Therefore, is unclear what is being 
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 10, 12-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stephan  US 6175173 in view of Rudy US 3102679 in further view of Kim US 20130213325.
	Regarding claim 1, Stephan discloses:
 	1.  A sealless pump or turbine module (see Fig 1) having an integral motor or generator (7), the module comprising: 
 	an inlet (4) located at a proximal end of the module, the inlet being on a central axis of the module;  an outlet (6) located at a distal end of the module, the outlet being on the central axis of the module;  a module housing (2) surrounding the module;  a rotor (21) suspended within the module housing;  a motor (7) within the module housing configured to drive a rotation of the rotor, or a generator within the module housing configured to be driven by rotation of the rotor, the motor or generator comprising: a stator (20) within a sealed stator housing (13), said stator housing being axially, radially, and rotationally fixable to the module 
 	Stephan does not disclose “a rear end of said stator housing being removably fixable to a stator flange that is itself removably axially, radially, and rotationally fixable to the module housing; and a plurality of guide vanes attached to the stator flange and configured to break the flow path into a plurality of separate paths, the guide vanes being exchangeable by exchanging the stator flange for a different stator flange having a different configuration of guide vanes attached thereto”.
 	Like Stephan, Rudy discloses an axial flow pump. Rudy's axial flow pump includes a rear end (3) of said stator housing (3, 11) being removably fixable to a stator flange (1) that is itself removably axially, radially, and rotationally fixable to the module housing (2); and a plurality of guide vanes (31a) attached to the stator flange (attached via 3 and 14/15) and configured to break the flow path into a plurality of separate paths (paths to each side of the vanes 31a), the guide vanes being exchangeable by exchanging the stator flange for a different stator flange having a different configuration of guide vanes attached thereto (the structure of interconnected parts of Rudy in Figs 1-2 allows for interchangability of parts and therefore meets the limitations of the claim).  Thus, Rudy's disclosure shows that it is known to use guide vanes on a rear stator cover in an axial flow pump, and it is known to connect a rear end of a stator housing to a module housing of an axial flow pump via a flange. 
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize guide vanes on a rear of the stator housing as taught by Rudy to gain the benefit of directing the radial flow components axially out the outlet, and to make the rear of the stator housing connectable to the modular housing via a flange as taught by Rudy to gain the benefit of allowing cleaning/maintenance/repair of the stator/motor and/or the inside of the module housing.
 	Additionally, MPEP 2144.04 V. C. makes it clear that making the rear of the stator housing of Stephan removeable would be obvious to one of ordinary skill in the art. 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to make the stator housing removeable to gain the benefit of allowing cleaning/maintenance/repair of the stator and stator housing and/or the inside of the module housing.
 	Stephan does not explicitly disclose a plurality of magnetic devices assembled in a magnet structure that is removably constrained to be axially fixed and rotationally cooperative with the rotor, the magnetic devices being configured by the magnet structure to pass in proximity to the at least one electromagnet as the rotor rotates. However, one of ordinary skill in the art would understand that the drawings show rotor 21 is a magnetic structure that is 
 	In any event, Kim discloses the use of permanent magnets 152 on a rotor to create the magnetic poles.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use permanent magnets for the magnetic structure 21 of the rotor of Stephan as taught by Kim to gain the benefit of creating magnetic poles for propelling the rotor via the electromagnets of the stator.
 	Stephan as modified above discloses:
 	2.  The module of claim 1, wherein the flow path is an annular flow path surrounding the stator housing (see Fig 2 of Stephan). 
  	10.  The module of claim 1, wherein the magnetic devices are permanent magnets (see permanent magnets 152 of Kim).
 	12.  The module of claim 1, wherein the flow path extends over at least 50% of 
an outer surface of the stator housing, and at least 90% of the working fluid that flows through the module from the inlet to the outlet is caused to flow through in direct thermal contact with the stator housing (see Figs 1-2 of Stephan). 
  	13.  The module of claim 1, wherein the module is configured to require all of the working fluid flowing from the inlet to the outlet to flow through the flow path (see Figs 1-2 of Stephan).
  	Claim 19: wherein the magnet structure is sealed, thereby excluding the working fluid from reaching the magnetic devices (see rotor case 153 and 0070 of Kim).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stephan  US 6175173 in view of Rudy US 3102679 in further view of Sloteman US 6012909.
	Regarding claim 1, Stephan discloses:
 	1.  A sealless pump or turbine module (see Fig 1) having an integral motor or generator (7), the module comprising: 
 	an inlet (4) located at a proximal end of the module, the inlet being on a central axis of the module;  an outlet (6) located at a distal end of the module, the outlet being on the central axis of the module;  a module housing (2) surrounding the module;  a rotor (21) suspended within the module housing;  a motor (7) within the module housing configured to drive a rotation of the rotor, or a generator within the module housing configured to be driven by rotation of the rotor, the motor or generator comprising: a stator (20) within a sealed stator housing (13), said stator housing being axially, radially, and rotationally fixable to the module housing (see Figs 1-2); the stator comprising at least one electromagnet (windings 19) directed toward the rotor;  an electrical port (see 8, 17 in Fig 2) formed in the stator housing and configured to form a seal with the module housing when the stator housing is fixed to the module housing (see Fig 2), the electrical port providing a sealed passage through which electrical conductors (16) can be directed for interconnection between the at least one electromagnet and apparatus that is external to the module housing; and a flow path symmetrically distributed about the stator housing (see Figs 1-2);  the module being configured to direct a flow of working fluid from the inlet through the flow path to the outlet such that the 
 	Like Stephan, Rudy discloses an axial flow pump. Rudy's axial flow pump includes a rear end (3) of said stator housing (3, 11) being removably fixable to a stator flange (1) that is itself removably axially, radially, and rotationally fixable to the module housing (2); and a plurality of guide vanes (31a) attached to the stator flange (attached via 3 and 14/15) and configured to break the flow path into a plurality of separate paths (paths to each side of the vanes 31a), the guide vanes being exchangeable by exchanging the stator flange for a different stator flange having a different configuration of guide vanes attached thereto (the structure of interconnected parts of Rudy in Figs 1-2 allows for interchangability of parts and therefore meets the limitations of the claim).  Thus, Rudy's disclosure shows that it is known to use guide vanes on a rear stator cover in an axial flow pump, and it is known to connect a rear end of a stator housing to a module housing of an axial flow pump via a flange. 
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize guide vanes on a rear of the stator housing as taught by Rudy to gain the benefit of directing the radial flow components axially out the outlet, and to make the rear of the stator housing connectable to the modular housing via a flange as taught by Rudy to gain the benefit of allowing cleaning/maintenance/repair of the stator/motor and/or the inside of the module housing.
	Additionally, MPEP 2144.04 V. C. makes it clear that making the rear of the stator housing of Stephan removeable would be obvious to one of ordinary skill in the art. 	Before the effective filing date of the claimed invention, one of ordinary skill in the art 
 	Stephan does not explicitly disclose a plurality of magnetic devices assembled in a magnet structure that is removably constrained to be axially fixed and rotationally cooperative with the rotor, the magnetic devices being configured by the magnet structure to pass in proximity to the at least one electromagnet as the rotor rotates. However, one of ordinary skill in the art would understand that the drawings show rotor 21 is a magnetic structure that is inherently propelled by the electromagnets of the stator by at least two magnetic pole structures.
  	In any event, Sloteman discloses the use permanent magnets in a rotor (see “permanent magnet equipped motor rotor” in the abstract and “If separately formed, a shield element 38 is provided on the proximal surface of the rotor to prevent exposure of the magnets of the motor rotor 36 to working fluid” in col 2 lines 17-20).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use permanent magnets for the magnetic structure 21 of the rotor of Stephan as modified above, as taught by Sloteman, to gain the benefit of creating magnetic poles for propelling the rotor via the electromagnets of the stator.

 	
Claims 5-8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan  US 6175173 in view of Rudy US 3102679 in further view of Sloteman US 6012909 in further view of McKee US 6,034,465 as evidenced by Kube US 2016/0072362.
	Stephan as modified above does not disclose a stationary shaft. Therefore, Stephan as modified above does not disclose the limitations of claims 5-8, and 18-19.
 	Regarding claims 5-8, and 18-19, in Fig 11 McKee discloses an impeller pump driven by an axial gap motor, the pump including:
 	Claim 5: wherein the rotor is suspended by a fixed shaft (stationary axle 144), and the rotor (rotor assembly 136) is configured to rotate about the shaft. 
  	Claim 6: wherein the rotor is supported on the fixed shaft by a pair of bearings (154, 156), one of which maintains an axial position (156) of the rotor while the other of which provides radial support of the rotor (154). 
   	Claim 7: wherein the rotor is supported on the fixed shaft by a single, one-way thrust bearing (as best understood given the 112(b) rejection above, see the single thrust bearing 156 which bears thrust acting in a leftward axial direction Fig 11). 
  	Claim 8: wherein the rotor is supported on the fixed shaft by at least one bearing that is lubricated by the process fluid (see col 4 lines 17-27 and lines 35-38, and col 13 lines 35-52). 
 	Claim 18: wherein the electromagnet 172 of the stator 10 is directed 
toward a side of the rotor 136 (see Figs 10-11), and the magnetic devices (permanent magnet poles 159) are fixed to the side of the rotor or to a disk that is coaxial with and proximal to the side of the rotor (see Figs 10- 11). 

 	A simple substitution of one known motor driven impeller configuration (the axial gap motor driving an impeller around a stationary shaft as disclosed by McKee) for another known motor driven impeller configuration (the radial gap motor of Stephan driving an impeller mounted on a rotating shaft), providing the predictable result of rotating an impeller for pumping fluid, would be obvious to one of ordinary skill in the art as set forth in MPEP 2143 I. (B). 
 	Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the axial gap motor driving an impeller around a stationary shaft configuration of McKee in the pump of Stephan to gain the benefit of, regarding the motor, “the small or compact size of such motors” as taught by McKee in col 1 lines 30-33, and regarding the lubricated shaft and bearing arrangement, “enhances the efficiency of the pump” as taught by McKee in col 4 lines 17-27 wherein Kube provides evidence that it is known to use an axial gap motor configuration in an axial flow pump as in e.g. Figs 14-17 and paragraph 0021.
 	
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan US 6175173 in view of Rudy US 3102679 in further view of Sloteman US 6012909 as evidenced by McKee US 6,034,465 as evidenced by Kube US 2016/0072362.
 	Stephan as modified above does not disclose the use of a stationary shaft; therefore, Stephan as modified above does not disclose the limitations of claim 5 and 9.

 	Claim 5: wherein the rotor is suspended by a fixed shaft (20), and the rotor (26) is configured to rotate about the shaft. 
 	Claim 9: wherein the fixed shaft is fixed to the stator housing  (motor case 16) by threaded attachment (see 18, 22). 
  	A simple substitution of one known motor driven impeller configuration (the axial gap motor driving an impeller around a stationary shaft as disclosed by Sloteman) for another known motor driven impeller configuration (the radial gap motor of Stephan driving an impeller mounted on a rotating shaft), providing the predictable result of rotating an impeller for pumping fluid, would be obvious to one of ordinary skill in the art as set forth in MPEP 2143 I. (B). 
 	Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the axial gap motor driving an impeller around a stationary shaft configuration of Sloteman in the pump of Stephan to gain the benefit of “the small or compact size of such motors” as evidenced by McKee in col 1 lines 30-33 wherein Kube provides evidence that it is known to use an axial gap motor configuration in an axial flow pump as in e.g. Figs 14-17 and paragraph 0021.

Claim(s) 20 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stephan  US 6175173 in view of Rudy US 3102679 in further view of Kim US 20130213325 in further view of Genster US 2011/0164995.

 	Genster discloses a multi-stage apparatus comprising a plurality of interconnected modules (see pumps connected in series in 0032). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to place the pumps of Stephan in series as taught by Genster to gain the benefit of to increasing the conveyed fluid volume as taught by Genster in 0032.
 	Stephan as modified above discloses:
 	26.  The apparatus of claim 20, wherein the magnet structure in each of the 
modules is sealed, thereby excluding the working fluid from reaching the magnetic devices (see rotor case 153 and 0070 of Kim).

Claim(s) 20, 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stephan  US 6175173 in view of Rudy US 3102679 in further view of Sloteman US 6012909 in further view of Genster US 2011/0164995.
 	Regarding claim 20, Stephan does not disclose the limitations of claim 20.  
 	Genster discloses a multi-stage apparatus comprising a plurality of interconnected modules (see pumps connected in series in 0032). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to place the pumps of Stephan in series as taught by Genster to gain the benefit of to increasing the conveyed fluid volume as taught by Genster in 0032.
 	Stephan as modified above discloses:
 	25.  The apparatus of claim 20, wherein the plurality of interconnected modules 

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize three pumps in the system of Stephan as modified above to gain the benefit of to increasing the conveyed fluid volume as taught by Genster in 0032.
 	Additionally, the addition of a third pump is merely a duplication of parts. It has held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI. B. 
	Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize three pumps in the system of Stephan as modified above to produce the predictable result of increasing the conveyed fluid volume as taught by Genster in 0032.

   
Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stephan  US 6175173 in view of Rudy US 3102679 in further view of Sloteman US 6012909 in further view of Genster US 2011/0164995 in further view of Racer US 2005/0196269.
 	Regarding claims 21-23, Stephan as modified above does not disclose the limitations of claims 21-23.  
 	In Fig 8(b) Racer discloses pumps (100, 200) connected in series (see e.g. 0022 wherein the pumps in Fig 8(b) and Fig 2 are in the same stacked series arrangement) wherein Racer discloses:

  	Claim 22: wherein the two, independently controlled motors or generators are controlled by separate variable frequency drives [see 0035 including e.g. “For example, one pump (e.g., 100) could be driven by a VFD at one selected speed (e.g., 1750 rpm) different from that of a VFD used to drive the other pump (e.g., 200, driven at 1450 rpm) at a selected operation point.”].
  	Claim 23: wherein the modules are configured such that the apparatus as a whole is able to continue functioning as a pump or as a turbine despite failure of at least one of the modules included in the apparatus [see 0035 including e.g. “For example, one pump (e.g., 100) could be driven by a VFD at one selected speed (e.g., 1750 rpm) different from that of a VFD used to drive the other pump (e.g., 200, driven at 1450 rpm) at a selected operation point.” wherein separate control means one module can operate if the other fails].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the pumps connected in series of Stephen as modified above by Genster such that they are separately controlled by VFDs as taught by Racer to gain any of the benefits of VFDs such as “they can adapt quickly to accommodate fluctuating demand and permit a "soft start" capability to reduce mechanical and electrical stress on the 
 	 
Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stephan  US 6175173 in view of Rudy US 3102679 in further view of Kim US 20130213325 in further view of Genster US 2011/0164995 in further view of Wang US 20160006379.
 	Regarding claim 24, Stephen does not disclose the limitations of claim 24.
 	In Figs 1-3B, Wang discloses control electronics (see central controller) that 
provides shared support to at least two of the modules (pumps and motors 1-M). 
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilized a shared controller for the pump modules of Stephan as modified above to gain the benefit of eliminating the need and expense of multiple controllers. 
 	 
Response to Arguments
 	Applicant's arguments with respect to the rejection of claim 7 under 35 USC 112 have been fully considered but they are not persuasive. Applicant’s arguments bolster the examiner’s rejection of claim 7 wherein applicant uses the specification to show that radial bearings are necessary to support applicant’s shaft radially rather than only a single one way thrust bearing as claimed in claim 7. Therefore, applicant’s arguments confirm that claim 7, as written, is inconsistent with the specification as filed. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).". Therefore, the rejection of claim 7 is maintained.
	Applicant’s arguments with respect to the rejections under 35 USC 103 of the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference, Rudy, is being used to teach the limitations which applicant argues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746